RICHARDSON, J.
In 1968 claimant suffered an industrial injury and was awarded permanent partial disability. The award was increased in three separate orders prior to 1974 when claimant’s aggravation rights expired. ORS 656.273(4)(a).
In 1977, the Workers’ Compensation Board, in response to claimant’s petition, exercised its own motion jurisdiction and increased claimant’s award to permanent total disability.
Employer appeals claiming that the Board lacks jurisdiction to award additional compensation for aggravation after claimant’s aggravation rights have expired. ORS 656.278 is to the contrary. See also Short v. SAIF, 38 Or App 523, 590 P2d 1238, rev den, 284 Or 341 (1979); Coombs v. SAIF, 39 Or App 293, 592 P2d 242 (1979).
Employer also contends claimant has failed to sustain his burden of proof that his present condition is an aggravation of the 1968 industrial injury. This is a factual issue and after a review of the record we are persuaded the Board’s findings were correct. Bowman v. Oregon Transfer Company, 33 Or App 241, 576 P2d 27 (1978).
Affirmed.